      9:20-cv-03479-DCN-MHC           Date Filed 09/30/20      Entry Number 3       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

 Alicia Holland,                                                         9:20-cv-3479-DCN-MHC
                                                       Civil Action No. _______________
                        Plaintiff,
                                                  DEFENDANT’S ANSWERS TO LOCAL
 v.                                              RULE 26.01 INTERROGATORIES TO BE
 Beaufort County and James Beckert,                  ANSWERED BY EACH PARTY
 Individually and in his Official Capacity,
                        Defendants.

        COMES NOW the Defendant James Beckert, Individually and in his Official Capacity,

answering the Local Civ. Rule 26.01 (D.S.C.) Interrogatories as follows:

                          I. ANSWERS TO INTERROGATORIES

A.      State the full name, address and telephone number of all persons or legal entities who may

        have a subrogation interest in each claim and state the basis and extent of that interest.

ANSWER:        None known by Defendant.

B.      As to each claim, state whether it should be tried by jury or non-jury and why.

ANSWER: All of Plaintiff’s claims are properly tried by a jury and, as such, a jury should
try the entire matter.

C.      State whether the party submitted these responses is a publicly owned company and

        separately identify (1) any parent corporation and any publicly held corporation owning

        ten percent (10%) or more of the party’s stock; (2) each publicly owned company of which

        it is a parent; and (3) each publicly owned company in which the party owns ten percent

        (10%) or more of the outstanding shares.

ANSWER: The Defendant is not a publicly owned company in either his individual
capacity or his capacity as the Auditor for Beaufort County.

D.      State the basis for asserting the claim in the division in which it was filed (or the basis of

        any challenge to the appropriateness of the division).
     9:20-cv-03479-DCN-MHC           Date Filed 09/30/20        Entry Number 3      Page 2 of 2

Holland v. Beckert, et al.
Answers to Rule 26.01 Interrogatories

ANSWER: The Defendant believes that due to the Federal Question raised in 42 USC
§1983 allegations that this matter is best heard in Federal Court.

E.     Is this action related in whole or in part to any other matter filed in this District, whether

       civil or criminal?

ANSWER:        Upon information and belief, no.

F.     If the defendant is improperly identified, give the proper identification and state whether

       counsel will accept service of an amended summons and pleading reflecting the correct

       identification.

ANSWER:        The Complaint properly identifies the Defendant.

G.     If you contend that some other person or legal entity is in whole, or in part, liable to you or

       the party asserting a claim against you in this matter, identify such person or entity and

       describe the basis of their liability.

ANSWER: The Defendant makes no such contention at this time but retains the right to
amend this answer at any appropriate point during litigation.


                                                ANDERSON REYNOLDS & STEPHENS, LLC




                                                Jonathan J. Anderson (Federal Bar Number 1086)
                                                Jonathan L. Anderson (Federal Bar Number 12756)
                                                37 ½ Broad Street
                                                P.O. Box 87
                                                Charleston, SC 29401
                                                (843) 723-0185 –phone
                                                (843) 405-0313 –fax
                                                janderson@arslawsc.com
                                                landerson@arslawsc.com
                                                Attorneys for James Beckert, individually and in his
                                                official role.
30 September 2020
Charleston, South Carolina




                                                Page 2 of 2
